Motion Granted; Appeal Dismissed and Memorandum Opinion filed April 11,
2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00112-CV


                       SCZ RESOURCES, LLC, Appellant

                                          V.

      MULTIPLEX RESOURCES, INC., BRANDON L. GUILES, AND
         BLUEROCK ENERGY CAPITAL II, LLC, Appellees

                    On Appeal from the 125th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-38802


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed November 13, 2018. On February
26, 2018, this court abated this appeal to allow the parties to complete settlement
negotiations. On April 5, 2019, the parties filed a joint motion to dismiss the appeal.
See Tex. R. App. P. 42.1. The appeal is reinstated, and the motion is granted.
      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel Consists of Justices Christopher, Hassan, and Poissant.




                                         2